133 Ga. App. 322 (1974)
211 S.E.2d 199
DEHLER et al.
v.
GOLDEN AGE RETIREMENT, INC. et al.
49870.
Court of Appeals of Georgia.
Argued November 5, 1974.
Decided November 14, 1974.
Roy J. Leite, Jr., for appellants.
*323 Ross & Finch, A. Russell Blank, Dean, Setliff & Bowman, William T. Dean, Jr., for appellees.
WEBB, Judge.
1. "The complaint was in two counts. Since the motion for summary judgment was made as to the whole case, it was not error to deny the motion if there was a genuine issue of fact relating to either count." Cato v. English, 228 Ga. 120 (1) (184 SE2d 161). Accord: Georgia Ports Authority v. Norair Engineering Corp., 131 Ga. App. 618 (206 SE2d 563) and cases cited.
2. The complaint here is in three counts (a fourth count was voluntarily dismissed), and the motion for summary judgment was made as to all relief prayed for in the three counts. Since there is at least a genuine issue of material fact as to a portion of the relief sought in Count 3, it was not error to deny the motion.
Judgment affirmed. Pannell, P. J., and Evans, J., concur.